LyoN, 0. J.
Undoubtedly the testimony introduced on the trial, although in direct conflict on the material question in the case, to wit, the terms of the contract of hiring, is sufficient to support the judgment of the justice, and consequently the judgment of < the circuit court affirming the same, so far as such affirmance rests on the facts developed by the testimony. The only question of law presented by this appeal is, Did the justice err in rejecting the offered testimony to prove the terms of contracts made by defendant company with other trimmers, and its custom to keep back part of the wages of its men working in the mills ? *589No testimony was given or offered tending to show that plaintiff had any knowledge of the terms of such contracts with other trimmers or the existence of such custom. It requires no argument or citation of authorities to prove that in the absence of testimony of such knowledge the rejected testimony was inadmissible. It is very doubtful whether testimony of the terms of the contracts with the other trimmers would have been admissible, even though the plaintiff had knowledge thereof. Kelley v. Schupp, 60 Wis. 76, and cases cited in the opinion.
By the Court.— The judgment of the circuit court affirming the judgment of the justice is affirmed.